Motion by appellants to dispense with the printing of the exhibits and pleadings, granted as to the exhibits (designated as items 1 to 5 in the moving affidavit), and denied as to the pleadings (designated as items 6, 7 and 8 in the moving affidavit). The original exhibits, other than those printed in the record on the pending companion appeal between the same parties, shall be handed upon the argument. Cross reference may be made in the briefs to said record. Both appeals are directed to be heard together. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.